ORDER

PER CURIAM.
Director of Revenue (“Director”) appeals from a judgment in the Circuit Court of Cape Girardeau County reinstating Olivia Laurenn Logue’s (“Driver”) driver’s license. Director asserts that the trial court erred in setting aside the revocation of Driver’s driving privileges under section 577.041 RSMo Cum.Supp.2001 for her refusal to submit to a chemical test. Director argues the trial court’s ruling was *254against the weight of the evidence and was unsupported by substantial evidence in that Director established a prima facie case for revocation of Driver’s license. The trial court reinstated Driver’s license because it found that there were no reasonable grounds to believe Driver was driving while intoxicated.
We have reviewed Director’s brief and the record on appeal and find that the trial court’s judgment was not in error. A written opinion reciting the facts and restating the law would have no precedential value. The parties have been furnished with a memorandum for their information only, which sets forth the reasons for our decision.
The decision of the trial court is affirmed pursuant to Rule 84.16(b).